Citation Nr: 0700734	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-34 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the pension overpayment indebtedness of 
$93,221.84 charged to the appellant was validly established.

2.  Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $93,221.84.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1944 to May 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Committee on Waivers 
and Compromises at the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico which 
determined that the veteran had received an overpayment of 
pension benefits and that waiver of recovery of an 
overpayment of pension benefits was not warranted.  


FINDINGS OF FACT

1.  Overpayment in the total amount of $93,221.84 was created 
when the appellant received pension benefits that were paid 
based on incomplete information regarding the appellant's 
family income.

2.  The record contains evidence of misrepresentation on the 
part of the appellant as there was willful failure on the 
appellant's part to disclose a material fact (the full amount 
of his family income) with intent to obtain or retain 
eligibility for additional pension benefits. 


CONCLUSIONS OF LAW

1.  The overpayment indebtedness in the amount of $93,221.84 
was validly established.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 
3.3, 3.23, 3.272, 3.273, 3.274 (2006).

2.  The requirements for a waiver of recovery of an 
overpayment of pension benefits calculated in the amount of 
$93,221.84 have not been met.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Many of the pertinent facts in this case are not in dispute.  
The veteran applied for disability compensation and pension 
in April 1983.  In an Income-Net Worth statement, he reported 
that he had income from Social Security payments, but he did 
not list any income for his wife.  In a decision of July 
1983, the RO granted nonservice-connected pension.  A 
decision notification letter dated in July 1983 advised him 
that his award had been based on his income of $2988 per 
year, and his wife's income of zero dollars per year, 
including Social Security in the amount of "$000."  

The veteran was subsequently provided with VA pension 
notification letters on many occasions which notified him 
that his pension was based on income.  A letter dated in May 
1990 specifically stated that his rate of VA pension was 
directly related to his family's income, and that adjustments 
had to be made whenever his family's income changes.  It was 
noted that his award was based on consideration of zero 
dollars of Social Security on behalf of his spouse.  It was 
further noted that failure to inform the VA promptly of 
income changes may result in the creation of an overpayment.  
He was again provided a VA Form 21-8768 which contains 
important information about the rights to receive pension 
benefits.  

The veteran was later provided letters containing the same 
information in September 1990, April 1992, April 1993, March 
1994, October 1995, April 1996, April 1998, and March 1999.

The veteran provided statements to the VA on multiple 
occasions in which he reported that his wife had no income.  
For example, on Improved Pension Eligibility Verification 
Reports dated in March 1987, March 1988, March 1989, March 
1990, March 1993, and March 1994, in response to a question 
regarding the amount of any Social Security received by the 
veteran's spouse, he responded that she had none.  

The RO wrote to the veteran in March 1999, and advised him 
that the RO had been notified by the Social Security 
Administration that the veteran's spouse was in receipt of 
their benefits.  The RO requested that the veteran provide 
specific information such as the date she started receive 
Social Security benefits.  The veteran responded in a 
Statement in Support of Claim dated in March 1999 that his 
wife received $570 from Social Security.  He did not report 
the date the benefits began.  

The RO later received information from the Social Security 
Administration which reflected that the veteran's wife had 
been receiving benefits from that organization since 1978.  

In February 2001, the RO proposed stopping the pension 
payments based on the evidence showing that the veteran's 
family income had changes.  In May 2001, the RO notified the 
veteran that his award of pension would be reduced to zero 
dollars effective July 1, 1983, because he had been 
determined to have excessive income.  This retroactive 
reduction of pension benefits resulted in an overpayment debt 
in the amount of $93,221.84.  

The veteran requested a waiver of the overpayment, but this 
request was denied.  The veteran also challenged the creation 
of the debt.  Both issues are now on appeal.  

After reviewing the record, the Board initially finds that 
there is no question that the indebtedness based on the 
overpayment of pension benefits in the amount of $93,221.84 
was created when the appellant received pension benefits 
based on incomplete information regarding his income and 
assets.  Basic entitlement to pension exists if, among other 
things, the veteran meets the net worth requirements and has 
an annual income not in excess of the applicable maximum 
annual pension rate.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 
3.23, 3.274.  The maximum annual rate is periodically 
increased from year to year. 38 C.F.R. § 3.23(a).  

With respect to the computation of income, in general, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 C.F.R. §§ 3.271, 
3.272.  A Social Security retirement payment such as the one 
received by the veteran's wife is not included in the list of 
"Exclusions from income" noted in 38 C.F.R. § 3.272.  

The following, as set forth in 38 C.F.R. § 3.272, shall be 
excluded from countable income for the purpose of determining 
entitlement to improved pension: welfare, maintenance, VA 
pension benefits, reimbursement for casualty loss, profits 
realized from a property sale, joint accounts, unreimbursed 
medical expenses, expenses of last illnesses and burials and 
just debts, educational expenses, certain portion of a 
child's income, Domestic Volunteer Service Act program 
payments, distribution of funds under 38 U.S.C.A. § 1718, 
child's available income under hardship circumstances, 
survivor benefit annuity paid by the Department of Defense, 
Agent Orange settlement payments, restitution to individuals 
of Japanese ancestry, proceeds from the cash surrender of a 
life insurance policy which represent a return of insurance 
premiums, income received by American Indian beneficiaries 
from trust or restricted lands, Radiation Exposure 
Compensation Act payments, and Alaska Native Claims 
Settlement Act payments.

There is no exception for income in the form of Social 
Security benefits.  Therefore, the RO was correct in counting 
the Social Security payments received by the veteran and his 
wife when calculating his eligibility for VA pension.  The 
overpayment indebtedness in the amount of $93,221.84 was 
validly established.  Therefore, the only remaining issue to 
be decided on appeal is whether a waiver of recovery of the 
overpayment is warranted under the facts of this case.

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962.  The standard "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

Significantly, however, there cannot be any indication of 
fraud, misrepresentation, or bad faith on the part of the 
person seeking the waiver.  See 38 U.S.C.A. § 5302(c); 
38 C.F.R. §§ 1.963.  The misrepresentation must be more than 
non-willful or mere inadvertence.  See 38 C.F.R. § 1.962(b).  
The term "bad faith" generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  See 38 C.F.R. § 1.965(b)(2).  Lack of 
good faith is an absence of an honest intention to abstain 
from undertaking unfair advantage of the holder and/or the 
Government.  See 38 C.F.R. § 1.965(b)(2).

The Committee for Waivers and Compromises at the RO 
determined that the indebtedness resulted from bad faith or 
misrepresentation on the appellant's part, which constituted 
a legal bar to granting the requested waiver.  The Board 
concurs with this determination that there was willful 
failure on the appellant's part to disclose a material fact, 
with intent to obtain or retain eligibility for additional 
pension benefits and, thus, waiver is precluded pursuant to 
38 U.S.C.A. § 5302.  In light of the repeated incidents of 
failure to report income after having been repeatedly 
instructed regarding the importance of doing so, the Board 
concludes that this misrepresentation was willful and was not 
due to mere inadvertence.  The veteran's repeated act of 
reporting that his wife had no income when in fact she was 
receiving significant Social Security benefits clearly 
amounts to misrepresentation.  The veteran's contention that 
he did not know that he had to report her income is not 
credible in light of the repeated notifications that he did 
in fact have to do so.  The Board has noted that the veteran 
has stated that he does not speak English; however, he has on 
many occasions submitted correspondence written in English 
which was apparently prepared by someone acting on his 
behalf.  Thus, he apparently had the assistance of an English 
speaking person during the period of time he had been 
receiving pension benefits, and his own inability to speak 
English would not have precluded him from properly providing 
the requested information regarding income.  The veteran has 
also stated that he is of an advanced age and had difficulty 
understand what information had been requested.  However, the 
report of a mental status examination conducted by the VA in 
August 2001 reflected that he was alert and oriented, and was 
considered to be competent to handle VA funds.  Therefore, 
the Board finds that the veteran's failure to provide the 
proper information regarding his income cannot be attributed 
to any mental deficiency.  The appellant's failure to fully 
report his financial status correctly was material as it 
resulted in the creation of the overpayment.  

In light of this finding of misrepresentation, the Board need 
not address the elements listed above, such as whether 
repayment would cause undue hardship.  Accordingly, a waiver 
of recovery of an overpayment is not warranted.

Regarding the duties to assist and notify, the Board notes 
that a court decision has held that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (see 38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver 
claims. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
reaching this decision, the Court observed that the statute 
pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its 
own notice provisions.  This statute requires that a payee be 
notified of his or her right to apply for a waiver, and a 
description of the procedures for submitting the application.  
38 U.S.C.A. § 5302(a).  

In addition, by regulation, it is required that, when a debt 
results from an individual's participation in a benefits 
program, the individual must be informed of the exact amount 
of the debt, and the collection methods to be employed.  38 
C.F.R. § 1.911(d).  The individual must also be notified of 
his or her rights and remedies, specifically, that he may 
informally dispute the debt, or the amount of the debt; that 
he may request a waiver; that he may request a hearing; and 
that he may appeal the underlying debt.  38 C.F.R. 
§ 1.911(b), (c).  This information was provided to the 
appellant.  The claimant must also be provided notice of the 
reasons for the debt.  38 C.F.R. § 1.911(d).  This was 
accomplished in the letters, the waiver decision and the 
statements of the case.  

Additional information, including information regarding the 
evidence necessary to substantiate his claim for a waiver, 
was provided in subsequent correspondence from the RO, as 
well as in supplemental statement of the case.  The Board 
further notes that all evidence necessary to fairly evaluate 
the claim has been obtained.  The correspondence between the 
veteran and the RO is discussed above.  Thus, there has been 
adequate notification and development under the relevant law.


	(CONTINUED ON NEXT PAGE)





ORDER

1.  The pension overpayment indebtedness charged to the 
appellant was validly established.

2.  A waiver of recovery of an overpayment of pension 
benefits in the amount of $93,221.84 is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


